Citation Nr: 1410079	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  10-31 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to special monthly compensation for the loss of use of the left hand, left arm, left foot, and/or left leg.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to May 1983.

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the St. Petersburg, Florida Regional Office (RO) of the United States Department of Veterans Affairs (VA).  In that decision, the RO denied special monthly compensation for the loss of use of any hand, arm, foot, and/or leg.

To ensure a total review of the evidence, the Board has reviewed the Veteran's paper claims file and his electronic files on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board is remanding this case for the development of additional evidence.  The Veteran is seeking special monthly compensation (SMC) for the loss of use of his left hand, left arm, left leg, and/or left foot.  The Veteran has service-connected disabilities.  The RO has described those disabilities as "status post anterior decompression of the nerve foramen on the left hand with post operative right parametrial signs and sensory loss in the right hand," "degenerative disease cervical vertebrae, post operative, arthritis, left knee, degenerative arthritis, both feet," and "right hernia nerve palsy."  The combined rating for his service-connected disabilities is 90 percent, and a total (100 percent) disability rating based on individual unemployability is in effect.

VA pays SMC for certain specified service-connected disorders.  38 U.S.C.A. § 1114 (West 2002).  SMC is provided for anatomical loss of loss of use of one arm and one leg at levels, or with complications, preventing natural elbow and knee action with prostheses in place.  38 U.S.C.A. § 1114(m).  Loss of use of a hand or a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made of the basis of the actual remaining function, whether grasping, manipulation, etc., in the case of the hand, or balance, propulsion, etc., in the case of the foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2013).  

The Veteran had a VA peripheral nerves examination in July 2009.  The report of that examination provided some evidence relevant to whether the Veteran has loss of use of the left arm, hand, leg, and/or foot.  That examination report and the other assembled evidence do not provide sufficient information, however.  The examiner noted that the Veteran's left upper extremity disability made him need assistance from others in overhead activities and self care activities including dressing.  The examiner stated that a prosthesis would not help with those functions.  The examiner did not address, and other evidence does not clearly indicate, what function remains in the Veteran's left arm and hand, and whether the remaining function is less than the function of an upper extremity with amputation and a prosthesis.

With regard to the left lower extremity, the Veteran's wife wrote in March 2009 that the left leg disability causes the Veteran to have a lack of balance, requiring him to lean on another person for support.  On VA examination in July 2009, the Veteran reported that he had left calf numbness and that his left foot dragged sometimes.  The examiner observed that the Veteran's gait was unsteady, but did not observe left foot drop.  The examiner stated that the left calf numbness did not impair function of the left lower extremity.  The examiner indicated that a prosthetic device would not affect the sensory deficit in the left leg.  The examination report and other evidence do not address whether the remaining function in the Veteran's left leg and foot is less than the function of a lower extremity with amputation and a prosthesis.

In addition, in a June 2010 letter, a private clinician reported that the Veteran underwent an additional cervical spine surgery in May 2010.  The clinician reported that in June 2010 the Veteran continued to have a myelopathic gait, and that he was dependent on a walker to move around.  As the assembled evidence leaves questions as to whether the Veteran has loss of use of his left arm, hand, leg, and/or foot, and as he has undergone additional surgery since the most recent VA examination, the Board will remand the case for a new VA examination to address the extent of impairment and remaining function in those areas.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA medical examination to address the extent of impairment and remaining function in the Veteran's left arm, left hand, left leg, and left foot.  Provide the examiner the Veteran's paper claims file and any relevant information from the Virtual VA and VBMS electronic claims files for review.  Ask the examiner to review the record and examine the Veteran.  The Veteran has service-connected disability of the extremities, including some disability residual to spine disorders and surgeries.  Ask the examiner to describe, with regard to the Veteran's left arm, left hand, left leg, and left foot, the types, severity, and extent of any functional impairment, and the extent of any remaining function.  Ask the examiner to describe the extent to which the Veteran is able to grasp with, manipulate with, and otherwise use his left hand, and is able to use his left foot to stand, balance, and walk.  Ask the examiner to express opinions, regardless of whether any prosthetic device would help with impairments affecting the Veteran's left upper and lower extremities, as to whether the remaining function in the Veteran's left arm, left hand, left leg, or left foot is no better than that in an extremity with an amputation stump and prosthesis.  Ask the examiner to explain the conclusions reached.


2.  Thereafter, review the expanded record and consider the remanded claim.  If the claim remains denied, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond.  Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the claim.  The Veteran has the right to submit additional evidence and argument on the issue that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


